Citation Nr: 1737989	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-03 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Dodd, Counsel







INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision by the RO in St. Petersburg, Florida that determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for major depressive disorder.

In a March 2014 decision and remand, the Board reopened the claim for service connection for an acquired psychiatric disorder, and remanded the appeal for additional development.  The case was subsequently returned to the Board. 

In April 2015, the Board denied service connection for an acquired psychiatric disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court, in a December 2015 Order, vacated the Board's decision and remanded the appeal back to the Board for development consistent with the JMR.  The Board remanded the appeal in April 2016 and the case was subsequently returned to the Board.

The case was last before the Board in May 2017, at which time it was determined that additional development was necessary and the Veteran's case was again remanded.  That development having been completed, this case has once again returned to the Board.

The evidence shows that the Veteran has claimed or been diagnosed with multiple psychiatric disorders, including major depressive disorder, schizophrenia, obsessive compulsive disorder, neuropsychiatric disorder, and anxiety.  His claim therefore encompasses all of these diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


FINDINGS OF FACT

1.  The weight of the probative evidence shows that the Veteran's current psychiatric disorders manifested years after his active service.

2.  The most probative evidence indicates that the current psychiatric disorders are not related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 105, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.301, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any additional issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

As a general proposition, no compensation shall be paid if the disability resulting from injury or disease in service is a result of the Veteran's willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the Veteran's willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301.

VA regulations define willful misconduct as an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  Further, willful misconduct involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of probable consequences.  A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Id.  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  Where drugs are used to enjoy or experience their effects, and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.  Willful misconduct is not determinative unless it is the proximate cause of injury, disease, or death.

Certain diseases like psychoses are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  The term "psychosis" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384.  Under 38 C.F.R. § 4.125(a) (2016), for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).

The Board notes that recent amendments to 38 C.F.R. § 3.384 and § 4.125 regarding psychoses are not applicable in this case, as the case was certified to the Board prior to August 4, 2014.  These amendments replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  See 80 Fed. Reg. 14,308-14,309 (Mar. 19, 2015).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Psychoses are listed in C.F.R. § 3.309(a), but the Veteran's other diagnosed psychiatric disorders are not listed.

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection.'  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of his or her present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In this case, the medical evidence reflects that the Veteran has been diagnosed with a current psychiatric disorder.  He has received various psychiatric diagnoses over the years, including opioid dependence, depression not otherwise specified (NOS), and schizophrenia, among others.

Consequently, the determinative issue is whether or not the current psychiatric disorder is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Analysis

The Veteran contends that his current psychiatric disorders began in service, as a result of a head injury and traumatic brain injury (TBI) during a motor vehicle accident.  He contends that after service, he began self-medicating his psychiatric symptoms with substance abuse.

The Veteran had active service in the U.S. Air Force from June 1966 to April 1970.  He was an electrical power line specialist, or electrician, in service from 1966 to 1970. 

A performance appraisal in May 1967, which covered the Veteran's initial period of service from June 1966 indicated that he was an outstanding worker and recommended promotion.

A performance appraisal in December 1967, which covered the Veteran's period of service since May 1967 indicated that he was an outstanding worker and recommended promotion.

Service treatment records reflect that in July 1968, the Veteran was injured as a passenger in a motor vehicle accident, suffering a fracture of the right mandible and abrasions of the face, mouth, and legs.  His injuries were determined to be in the line of duty.  When initially seen, he had a contusion of the right elbow, difficulty opening his jaw, and pain in the right knee.  X-ray studies showed a mandibular fracture, but the skull, right elbow, right leg, and both hips were negative on X-ray study.  He was air-evacuated for the mandible fracture.  Hospital records show that he was admitted from July 1968 to mid-August 1968 and treated for the mandible fracture with a closed reduction. 

During the hospital admission, a review of systems was unremarkable, and laboratory and X-ray data were all within normal limits.  On physical examination, he had numerous contusions and some tenderness over the proximal right fibula.  Although he complained of neck pains, there was no tenderness and no nodes were palpable.  Intra-oral examination revealed a mobile fracture in the area of tooth #32.  A consultation was submitted to the orthopedic service for evaluation of the pain the patient was experiencing in the right leg.  The orthopedic service found that the patient had full range of movement and no evidence of fracture, and recommended full ambulation.  The final diagnosis was a fractured mandible, right, posterior body.  Treatment records from the initial post-accident treatment and the hospital admission do not show any loss of consciousness, concussion or TBI.  No fingers were fractured during this incident.

In a November 1968 performance report, the Veteran's commander indicated that the Veteran had been involved in incidents off-post and in the barracks that reflected negatively on his adaptability to military customs and courtesies.  There was no specific indication as to the nature of the events in question, nor was there any allegation that such behavior was indicative of any psychiatric symptoms.  The report covered his service to December 1967.  The Veteran was found to otherwise be performing satisfactorily in his duties.

Service treatment records reflect that in December 1968, several months later, the Veteran slipped and fell on the ice and fractured his right fourth finger (ring finger).  During his hospitalization for this finger fracture, a physical examination was completely within normal limits, other than the finger.

Service personnel records included reports of an investigation and subsequent rendering of non-judicial punishment for a violation of alcohol consumption at his duty assignment on February 1969.  It appeared that the Veteran was engaged in drinking with several other service members in a social engagement for a some beers rather than in a solitary situation as may support his allegations of self-medication.  There was no indication of alcohol abuse or severe intoxication.  The only infraction appeared to be just simply violating the no drinking policy established by the command.  The Veteran was decreased in rank and restricted to base for 60 days.

In January 1970, the Veteran was again investigated and recommended for non-judicial punishment.  It was noted that the Veteran failed to report for his scheduled duty.  The Veteran had explained that he felt ill, went to sick call and found that the line was too long, and went back to the barracks to get a ride to work.  Ultimately his commander found that he was not authorized to miss duty under that circumstance and did not find the Veteran to be credible.  He was given a reduction in rank that was suspended in the event of no further misconduct.  This appeared to be possibly a misunderstanding by the Veteran or, at most, a relatively minor infraction.  It did not appear to be part of any larger pattern of misconduct, as the records did not show additional failure to report for scheduled duty.

In a February performance report it was indicated by the Veteran's commander that the Veteran was unfit for continued service.  The basis was not indicated for the unfitness and there was no indication of symptoms due to psychiatric disabilities.  The Veteran was otherwise noted as performing satisfactorily in his duties.

On separation medical examination in February 1970, the Veteran's head, face, neck, and scalp were clinically normal.  His neurologic and psychiatric systems were also clinically normal.  The examiner noted that the Veteran's lower jaw was fractured in 1968, but was functionally and anatomically normal.  In a February 1970 report of medical history, the Veteran denied a history of all of the following: depression, excessive worry, nervous trouble of any sort, frequent trouble sleeping, frequent or terrifying nightmares, frequent or severe headache, dizziness or fainting spells, and history of head injury.  Service treatment records are entirely negative for a psychiatric disorder, a TBI, or substance abuse.

In his original March 1971 claim for service connection, the Veteran only claimed service connection for a broken right ring finger and broken jaw, both of which he said were incurred in 1969.  He did not claim service connection for a psychiatric disorder, concussion, or a brain injury.

Post-service VA hospital records reflect that the Veteran was hospitalized from March 1971 to April 1971, and treated for drug dependency (heroin).  It was noted that this was his first admission at this hospital.  He was admitted to the methadone maintenance section, and gave a six-year history of drug dependency.

In a July 1971 rating decision, the RO established service connection for residuals of fractures of the right mandible and right fourth finger.

VA medical records reflect that in September 1973, the Veteran was treated for a forehead laceration after he fell down the stairs.  He had no fracture or loss of consciousness.

In October 1973, the Veteran claimed service connection for a neuropsychiatric condition.  He also said that his fractured jaw brought on headaches which still existed.

In an unappealed May 1974 rating decision, the RO denied service connection for a psychiatric disorder (nervous condition) finding no evidence of complaint or treatment for a nervous condition in service. 

VA hospital records reflect that the Veteran was hospitalized from November to December 1974 for drug dependence and schizophrenia, paranoid type.  He was on methadone when admitted.  Haldol was prescribed during the admission.

In a June 1981 statement, the Veteran said he was on continuous methadone maintenance treatment from 1971 to the late 1970s.

The Veteran worked as a VA benefits counselor from May 1979 to March 1996.

A June 1996 private medical opinion from J.J., M.D., reflects that he had treated the Veteran since February 1996.  The Veteran reported that his current symptoms began in mid-1995, when administrative changes at his work made him insecure and worried about job security.  Dr. J. noted that the Veteran had held his current job for more than 20 years.  The diagnosis was major depression, without psychotic symptoms.  He opined that this condition without any doubt was due to and directly related to his work situation since 1995.  In December 1996, he diagnosed chronic, severe major depression.

A September 1996 private psychological evaluation by J.N., M.S., reflects that the Veteran reported that his depression was related to workplace changes in a job he had held for many years.  The Veteran said that he was hospitalized in the 1970s for "drug-related symptoms of depression, anxiety and paranoya [sic]."  The Axis I diagnoses were adjustment disorder with mixed anxiety and depressed mood, occupational problem, and polysubstance dependence, in sustained full remission.  The Axis II diagnosis was obsessive compulsive personality disorder.

Evidence of record shows that the Veteran applied for disability retirement from work beginning in June 1996, and retired from work in 1996, and includes his September 1996 claim for disability for work-related onset of psychiatric disorders in October 1995. 

A May 1998 VA mental disorders compensation and pension examination report shows that the Veteran had a long history of drug dependency and later hospitalizations for alcohol dependency.  He said he became depressed at work (he was currently on leave without pay from VA), due to dealing with clients and also being under investigation for mishandling veterans benefits.  He also said his depression began before this work situation.  The examiner indicated Axis I diagnoses of substance use disorder: polysubstance dependence (in alleged remission) and dysthymia.  The Axis II diagnosis was some anti-social personality features. 

A May 1998 VA medical record, completed by a fee-basis physician, Dr. J.J., shows that the Veteran gave a history of hospitalization in 1975 or 1976 for schizophrenia.  On examination, he was depressed, and the diagnoses were schizophrenia, chronic paranoid type, and major depression.

Records on file show that in 1997, the Veteran was convicted of conspiracy, theft/embezzlement of government funds and money laundering in May 1996, in relation to VA benefits while employed at VA.  He was incarcerated in February 1999 and released to a substance abuse program in October 2000.

In an August 1999 rating decision, the RO granted entitlement to non-service-connected disability pension based primarily on a non-service-connected psychiatric disorder.

In March 2001, Dr. J.J. stated that he had reviewed the claims folder, and that the Veteran began to use illicit drugs after discharge from service, and was hospitalized for substance use disorder from March 1971 to April 1971.  He noted that in the late 1990s, the Veteran had been diagnosed with substance use disorder, anxiety, major depression, and dysthymia.  He opined that the substance use disorder that was diagnosed in service and within one year were the first symptoms of the current depression.

VA medical records reflect that in June 2004, the Veteran was hospitalized for substance abuse and mood disorder.

In January 2005, the Veteran was again hospitalized due to detoxification from Xanax.  The Veteran was subsequently diagnosed with substance induced mood disorder and benzodiazepine abuse vs dependence.

In June 2005 statements, the Veteran said he was hospitalized in 1971, when he was using controlled substance and at times illegal drugs, which he still occasionally used to cope and medicate himself.  He asserted that he had a psychiatric disorder within his first year after separation.  He reiterated his assertions in subsequent statements.  

In a March 2006 statement, he asserted that he previously self-medicated his psychiatric symptoms with drugs and alcohol, and still used such substances.  He said he left his VA job due to his psychiatric symptoms.

On VA hand examination in June 2006, the Veteran reported that while stationed in Alaska he fell on ice, sustaining a fracture of the right ring finger.

In an August 2006 statement, the Veteran said that he was claiming service connection for a psychiatric disorder on a presumptive basis.  He stated, "I never said I had military medical evidence concerning this claim, instead the medical evidence arose one 1 year before the presumptive period was over."

Subsequent VA medical records reflect hospitalization for psychosis in August 2006, and detoxification from opiates and benzodiazepines in April 2007.  A February 2009 psychology consult reflects that the Veteran reportedly sought treatment for depression for a few years between 1997 and 2000, and his depression cleared up on its own in a couple of years.  He denied any current mood disorder symptoms.  The psychologist noted that the Veteran had been hospitalized on four occasions between January 2005 and May 2007 for detoxification from opioid abuse.  She noted that one of the discharge summaries listed obsessive-compulsive disorder as a diagnosis, but he was not in treatment for this condition.  He denied any symptoms of this condition or any other anxiety disorder.  He reported substance abuse in the 1970s.  The Axis I diagnosis was opioid dependence in full and sustained remission, and depressive disorder NOS by history.  The psychologist opined that the Veteran's substance abuse and mood disorder appeared to be in remission following treatment.

In October 2009, the Veteran filed an application to reopen his previously denied claim for service connection for a psychiatric disorder.

Ongoing VA medical records reflect treatment for multiple medical conditions, and occasional psychiatric treatment.  An April 2013 psychiatry initial evaluation note reflects that the Veteran reported that he had been treated for schizophrenia for years, and he heard voices and was delusional.  He reported a slightly depressed mood.  He related that his first symptoms of schizophrenia were since he came out from the Air Force.  The Axis I diagnosis were schizophrenia, depression, opioid dependence, and obsessive-compulsive disorder. 

In September 2013, the Veteran submitted a copy of a May 2013 report of an initial psychiatric evaluation by D.C., MD, a physician in the U.S. Army Reserve Medical Corps, reflects that he examined the Veteran in May 2013.  The Veteran reported he had depression that began during active service in Alaska.  He reported that he was involved in a motor vehicle accident in service, and sustained a loss of consciousness for a "few hours."  The Veteran said he sustained a TBI with multiple areas of trauma/fracture including a complex fracture of the right maxilla that required open reduction internal fixation (ORIF), and a cervical injury (he recalled severe cervical pain with headache and being in a brace for several weeks).  The Veteran reported that the headaches and cervical pain persisted for several years.  He said he also lost several teeth and sustained multiple traumas to the right lower extremity, and still had scars and hyperpigmentation over the anterior surface of the right tibia from the lacerations.  He said he also sustained a fracture of the right fourth finger in this incident that required ORIF, but he had no seizures.

The Veteran reported that his personality changed afterwards due to the closed head injury, including becoming easily angered, and problems with attention span/concentration, memory, and other cognitive deficits.  He said he became significantly more depressed and anxious with greater lability of mood.  He stated that from that point on he "was in trouble" because he would "talk back or become defiant" with higher ranking soldiers.  He said his behavior dyscontrol paired with the mood disturbances and cognitive deficits (predominantly recent memory problems and attention span problems) led to out of control use of drinking and polysubstance dependence, which the patient states he initially began in a form of self-medication, but later on, he became dependent.  The Veteran reported that he began psychiatric treatment a couple of months after discharge and has been receiving VA psychiatric treatment ever since his discharge from the Air Force. 

The Veteran reported that his mother and sister are schizophrenic.  Dr. C. diagnosed cognitive disorder, NOS (TBI status post motor vehicle accident in 1968 while serving on active duty in the Air Force in Alaska), rule-out mood disorder, depressed secondary to general medical condition (TBI), major depressive episode recurrent, without psychotic symptoms, currently mild, generalized anxiety disorder status post TBI, motor vehicle accident in 1968, personality change due to TBI while on active duty in 1968 with aggressive, labile, and disinhibited features, and polysubstance dependence in remission. 

Dr. C. stated that the Veteran sustained a TBI in 1968 while on active duty in the Air Force, and that his cognitive disorder NOS, recurrent chronic depression, anxiety disorder, and personality changes were all directly and causally related to the motor vehicle accident sustained while he was on active duty in 1968.  He opined that the TBI while on active duty was overlooked all along, and this led to the myriad of neuropsychiatric symptoms that he presented with, including polysubstance abuse/dependence which is well known in patients that have suffered TBI.  He noted that he himself had a considerable amount of experience treating veterans of the Vietnam era and that, at the time we were treating veterans from Vietnam, the diagnosis of TBI was not well developed and quickly recognized as it is these days.  He stated that the above-mentioned neuropsychiatric conditions are a direct result of the closed head injury causing a TBI while he was on active duty in 1968, and that his opinions were within a reasonable degree of medical probability.  Dr. C. did not report reviewing the Veteran's claims file or any medical records prior to preparing his report.

On VA mental disorders compensation examination in September 2014, the Veteran reported that he was in the Air Force from 1966 to 1970, and was a power lineman specialist. He contended that the head-on collision while he was in Alaska in the 1960s was the onset of his mental health problems as he started "getting into trouble" after that.  He related that on the night they were in the accident he was hitchhiking after a night of drinking in the town. 

He stated that after service he went to college and then worked for VA for 20 years as a Veteran's benefits counselor at a RO.  He reports he walked out one day due to his depressive symptoms and due to the perception that his supervisor would not let him "go the extra mile" for the veterans he assisted.  After a review of the Veteran's medical records, the VA examiner noted that currently he was taking fluoxetine, and that at his most recent psychiatric note he reported no psychotic symptoms. 

The examiner stated that it was not clear that the past diagnosis of schizophrenia is accurate, since he had been free of such symptoms for a long time without antipsychotic medications.  The examiner indicated that in light of the Veteran's past heavy drug abuse of cocaine and opiates, his psychotic symptoms might have been related to it, so the likely more accurate diagnosis is psychotic disorder NOS.  The Veteran reported that he was always depressed and had anxiety attacks if things went wrong.  The Veteran stated that when he thought he was late today, "he was screaming like a madman."  He reported that he still hears whispers or murmurs, but had not had any visual hallucinations in a while.  He said that the maximum amount of sleep he got in a night was five hours.  He related that if he could not find things he became frustrated and everything had to be in the same place.  The examiner stated that although the Veteran labeled this as an anxiety attack, it was actually agitation or poor stress tolerance.  The Veteran reported that his first arrest was in the Air Force for underage drinking and he had drug-related incidents after discharge.

When asked about his history of opiate and cocaine abuse and alcohol and other substances, the Veteran said, "I did everything" but stated that he had been clean for 29 years with one relapse lasting 5 years with onset in 2000.  He reported that he attributed this to taking Percocet for a dental procedure.  He said that in or about 2002-2003 he was "hallucinating" that he and his deceased brother were packing to go to Iraq.  The examiner indicated that medical records from San Juan psychiatry indicted that in December of 2003 he was dependent on benzodiazepines and was on methadone for his opioid dependency. 

The VA examiner diagnosed the following mental disorders: depressive disorder and other specified schizophrenia spectrum and other psychotic disorder.  The examiner indicated that under DSM-5, the latter diagnosis was characterized as attenuated psychosis syndrome.  The examiner stated that the Veteran's mild auditory hallucinations which were infrequent and not troubling and in the form of murmurs or whispers are related to the attenuated psychosis syndrome while his low mood, discouragement, anhedonia and social withdrawal are due to depression.  The examiner noted that a TBI was not shown in the records received, but that the service treatment records were not currently available.  The examiner indicated that a TBI was not diagnosed.  The examiner noted that the Veteran's claims file was not available at the time of the examination, but his VA medical records were reviewed.  The examiner stated that in the absence of a claims file and in the absence of electronic data on VBMS, an opinion could not be provided without resort to mere speculation.  The examiner said that it was necessary to review the service records in light of the Veteran's contentions.

In a November 2014 addendum, after reviewing the Veteran's electronic claims file and service treatment records, the VA examiner opined that his acquired psychiatric disorders that were diagnosed on this examination are less likely than not incurred in or aggravated by his active duty.  The examiner stated that the Veteran did not report any psychiatric conditions on the entrance exam so the issues of aggravation cannot be addressed.  The service medical records do not show that a psychiatric diagnosis was rendered.  The examiner indicated that there is no documentation found that the Veteran developed a psychiatric disorder within one year to 18 months post discharge that could be reasonably linked to service including his involvement in an accident.  Since his discharge from service, the Veteran has experienced psychosocial stress, medical problems, and polysubstance abuse and dependence-all of which may have contributed to his mental health symptoms.  In a December 2014 addendum, the VA examiner stated that the Veteran's electronic claims file had been reviewed.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In determining whether statements made by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

As noted above, service treatment records are entirely negative for complaints or treatment of a psychiatric disorder, a concussion, and a TBI.  Although the Veteran was treated for a jaw fracture in a motor vehicle accident during service, the medical records of treatment immediately following the accident as well as the discharge summary from his hospitalization for a fractured jaw are negative for a brain injury or any loss of consciousness.

The Veteran did not claim that he had a loss of consciousness after the in-service motor vehicle accident until he filed his current VA disability compensation claim.  His statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous histories, including during service, and his previous statements made for treatment purposes.  See Pond, 12 Vet. App. At 341 (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Evidence weighing against the claim includes the following: the fact that service treatment records are negative for treatment or diagnosis of a psychiatric disorder or TBI, the fact that a psychiatric disorder was not diagnosed until the mid-1970s, the private medical opinions dated in the 1990s relating his current psychiatric disorder to recent work incidents, and the November 2014 VA medical opinion.

Additionally, although the Veteran has highlighted the fact that his performance appears to have declined in his service personnel records after the 1968 motor vehicle accident, the Board finds that this is still not conclusive evidence that the Veteran sustained a TBI as a result or otherwise had onset of any acquired psychiatric disability at that time.  The Board does concur that the Veteran was counseled and punished for infractions during the time period after his motor vehicle accident.  The Veteran claims that this is on account of his psychiatric disability.  However, it is reasonable to presume that, had the Veteran's psychiatric disability caused his off duty misconduct, it would have also affected his duty performance, which it did not, as the Veteran was still found to perform satisfactorily.  Additionally, even if the Veteran's behavior and duty were equally in decline after the 1968 motor vehicle accident, the Veteran appears to be relying on a post hoc fallacy, merely assuming that because B comes after A, A caused B.  In this regard, there is nothing in the Veteran's personnel records, other than timing, that indicates this behavioral decline could be exclusively caused by his motor vehicle accident.  There are no indications of complaints or treatment for psychiatric symptoms during that time period.  Regardless, the mere showing of the Veteran's misconduct in the second half of his service, without more contextual showings (medical, third-party observations, etc.) that such behavior was the result of a psychiatric disability, does not make the assertion that the Veteran had an in-service TBI or onset of an acquired psychiatric disability more probable.  Therefore, such evidence, although initially favorable to the claim under the Veteran's exclusive interpretation, is found to be unfavorable when the overall objective circumstances of the Veteran's service are taken into account.  And as explained below, the most probative evidence of record regarding the etiology of the Veteran's claimed psychiatric disorders finds no link between his military service and subsequent mental health diagnoses.  

Evidence weighing in favor of the claim includes a March 2001 private medical opinion by Dr. J.J., who opined that the Veteran's substance use disorder that was diagnosed in service and within one year (after separation) were the first symptoms of the current depression.  This opinion is based on an inaccurate history, in that the Veteran was not diagnosed with substance use disorder during service, which reduces the probative value of the opinion.  Moreover, the same doctor previously opined that there was no doubt that the Veteran's depression in the 1990s was due to work-related incidents since 1995.  This contradiction also reduces the probative value of his more recent opinion.  In 1996, another private examiner also related the Veteran's depression at that time to a work situation.

The Veteran himself has given varying reports as to the date of onset of his current psychiatric disorders, which reduces the credibility of his statements.  For example, in February 1970, he denied psychiatric symptoms upon separation from service, in June 2005 he said his psychiatric disorder began during the first year after service, in August 2006, he said, "I never said I had military medical evidence concerning this claim, instead the medical evidence arose one 1 year before the presumptive period was over."  In contrast, when seeing Dr. C. for the first time in May 2013, he said he had depression that began during active service.  He also told Dr. C. that he fractured his right fourth finger during his in-service motor vehicle accident, when the service treatment records clearly show that this is not the case.  Rather, he fractured that finger in a separate incident later that year, during a fall on the ice-a fact he admitted during a June 2006 VA examination.  Moreover, when seen in February 2009, the Veteran denied any current mood disorder symptoms.  The Board finds that his assertions of continuous depression or psychiatric symptoms since service are not credible. 

The service treatment records are more probative than his far more recent contentions as to the matter of whether he had a loss of consciousness or TBI during the accident in service since they are contemporaneous records generated in service by those in a position to identify medical problems and provide treatment.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran long after the fact). 

Evidence weighing in favor of the claim also includes the positive medical opinion by Dr. C., who essentially opined that the Veteran's current psychiatric disorders are due to a TBI incurred during the in-service motor vehicle accident.  The Board finds that this opinion has little probative weight.  It appears that the diagnosis was based solely on the Veteran's reported history, rather than based on a review of the medical records, particularly since the service treatment records are negative for as to treatment for a TBI, concussion, or loss of consciousness.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (medical opinion premised on unsubstantiated account is of no probative value and does not serve to verify the occurrences described). 

The Board finds it highly unlikely that the discharge summary from the lengthy 1968 hospitalization after a jaw fracture would fail to note a brain injury or loss of consciousness.  Since the Veteran's statements regarding a TBI during the motor vehicle accident in service are inaccurate and lack probative value, the physician's reliance on the reports of a TBI in service essentially strips the supporting opinion of any probative value, as the May 2013 opinion was based on a factual inaccuracy.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (An opinion is only as good and credible as the history on which it was based; thus, the Board may reject a medical opinion based on an inaccurate factual predicate).  A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran).  

Further, a medical opinion that is based on facts provided by the appellant that previously have been found to be inaccurate or because other facts in the record contradict the facts provided by the appellant that formed the basis for the opinion may be rejected; however, to reiterate, a medical opinion may not be disregarded solely on the rationale that the medical opinion was based on a history given by the appellant.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006).  The probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the most probative evidence of record as to the nature and etiology of the Veteran's claimed psychiatric disorders are the September 2014 VA examination and November 2014 medical opinion.  They are based on current examination results and a review of the entire medical record.  The examiner explained the opinion with references to the Veteran's active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

The VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez, 22 Vet. App. At 295; Green v. Derwinski, 1 Vet. App. 121 (1991).  The examiner VA indicated that there is no documentation found that the Veteran developed a psychiatric disorder within one year to 18 months post discharge that could be reasonably linked to service including his involvement in an accident.  The examiner noted that since his discharge from service, the Veteran has experienced psychosocial stress, medical problems and polysubstance abuse and dependence, all of which may have contributed to his mental health symptoms.

The weight of the competent and credible evidence relates the Veteran's psychiatric symptomatology to drug dependency which, if occurred during service, would constitute willful misconduct in service, so may not be considered an in-service injury or disease for disability compensation purposes; or to post-service job-related problems in late 1994 or 1995 that led to depression; or to a personality disorder, which is not a disability for VA disability compensation purposes according to VA regulations.  See 38 C.F.R. §§ 3.303(c), 4.9.

The weight of the probative evidence of record does not link the current psychiatric disorders to service.  Moreover, the weight of the competent and credible evidence shows that a psychosis was not manifested to a compensable degree within the first post-service year.  Schizophrenia was not diagnosed until 1974, more than a year after separation.

To the extent that the Veteran himself contends that his current psychiatric disorder was first manifested during service or the first post-service year, his statements do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether his psychiatric disorder is related to active duty) fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of this claim.

As the preponderance of the evidence is against the claim for service connection for a psychiatric disorder, the claim must be denied.  See Alemany, 9 Vet. App. 518 (1996).
ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
H. M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


